DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 04/29/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claims 21, 28-32, 34-43, and 46-48 as set forth in the Non-Final Rejection filed 04/21/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 34 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 04/21/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 47 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the Non-Final Rejection filed 04/21/21 is overcome by the cancellation of the claim.

Allowable Subject Matter
6.	Claims 21, 28-43, 46, 48, and 49 are allowed. 
	The closest prior art is provided by Buesing et al. (US 2011/0114889 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    134
    362
    media_image1.png
    Greyscale

([0009]) where Ar1-3 = aryl such as benzene or naphthalene ([0010], [0018]), X = C(R2)2 (and others) ([0011]), and p = 1-6 ([0016]).  Embodiments are disclosed:

    PNG
    media_image2.png
    223
    401
    media_image2.png
    Greyscale

(page 31) and 

    PNG
    media_image3.png
    155
    403
    media_image3.png
    Greyscale

(page 34).  However, it is the position of the Office that neither Buesing et al. singly nor in combination with any other prior art provides sufficient motivation to produce the compounds as recited by the Applicant, particularly in regards to the specific bonding structure of the condensed aromatic groups.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786